 PLUMBERSLOCAL 190 (UNITEDENGINEERS)147Local 190, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry of the United States and Canada, AFL-CIO/CLC (United Engineers and ConstructorsCatalytic,Inc)andStanley BWilliamsCases7-CB-7156(3) and 7-CB-7240March 10, 1989DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND DEVANEYOn September 20, 1988, Administrative LawJudge John H West issued the attached decisionThe Charging Party filed exceptions and a support-ing briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, I andconclusions and to adopt the recommended OrderORDERThe recommended Order of theadministrativelaw judge is adoptedand the complaint is dis-missed'The Charging Party has excepted to some of the judge s credibilityfindingsThe Boards establishedpolicyis not to overrule an administralive law judge s credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrectStandardDry Wall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir1951)We have carefully examined the record and find no basis for reversing the findingsRichard F Czubaj Esqfor the General CounselVictor LGraf Jr Esq (Hurbis & Graf),of Ann Arbor,Michigan for the RespondentJohn T Burhans Esqof St Joseph, Michigan, for theCharging Partythe briefs filed by the General Counsel and the Respondent, Imake the followingFINDINGS OF FACTIJURISDICTIONThe complaint alleges, the Respondent admits, and Ifind that at all times material Respondent and its involved sister local, Local 513, have been labor organizationswithin the meaning of Section 2(5) of the ActCatalytic IndustrialMaintenance Co, Inc (CIMCO), aMichigan corporation, and its parent, United Engineersand Constructors Catalytic, Inc (UNEC), which is aPennsylvania corporation, have a maintenance contractwith the Indiana and Michigan Electric Company for theCook plant As pointed out by the General Counsel, theBoard has exercised jurisdiction over the Indiana andMichigan Electric Company United Engineers and Constructors Catalytic, Inc is an employer engaged in commerce with the meaning of Section 2(2), (6), and (7) ofthe ActIITHE ALLEGED UNFAIR LABOR PRACTICEA The FactsCarl Bowen, the site manager at Cook plant at Bridgman, Michigan, for UNEC, testified that under its maintenance contract at Cook with the Indiana and MichiganElectric Company, UNEC supplies the supervision, administration, engineering, planning and labor to run thefacility, that the contract has been in effect since 1985and the present contract will be in effect until 1990 thatinmaintaining the equipment at Cook, UNEC uses pipefitters and specialized welders which it obtains from thebusiness agent (B/A) at Local 190, that when he requestsreferrals, occasionally he requests individuals by namethat if the person referred has not worked at Cook in therecent past, there must be, inter alia, training, a physicaland psychological test, a urine test, and a 5 year background investigationwhereas if the person had workedatCook in the last 6 months his records merely have tobe updated, that he tries to send a letter to the B/A confirming that he has asked by telephone for a person byname ' that there may have been occasions when he didDECISIONSTATEMENT OF THE CASEJOHN H WEST Administrative Law Judge This casewas tried at Benton Harbor Michigan on March 15 and16 1988 The charges were filed by the Charging Partyin the above described cases on April 13 and July 7,1987, respectivelyA consolidated complaint was issuedon August 24, 1987 The issue is did the Respondentvary from its well established hiring hall procedure inmaking job referrals to the Donald C Cook NuclearPower Plant (Cook) in Berrien County, Michigan in violation of Section 8(b)(1)(A) and 8(b)(2) of the NationalLabor Relations Act (the Act)On the entire record, including my observation of thedemeanor of the witnesses and after due consideration of'GC Exhs 2(a) through (c) are three form letters dated November14 1986 March 11 and April 27 1987 respectively As here pertinentthe body ofthe letters readsPer our telephone conversationI am requesting(a specifiednumber) Pipefitters by name As you understand Article II of theGeneral Presidents Project Maintenance Agreement gives the Cornpany (Catalytic) the right to hire employees by name who have previousmaintenance experienceatCookIam requestingthese employees as followsBy signing a letter from a National Labor Relations Board (the Board)agent dated May 19 1987 G C Exh 4 Bowen agreed with the observaLion made therein by the Board agent namelyI told you that I had foundnine namesof pipefitters/welders onyour computer printout [G C Exh 3] who I did not recognize asbeing specifically requested by name in any call from you to Local190 since September 1986 To check on this I read you the following namesD Alexander E Bondy R Daughtery T Desfosses HFordham R Kline V Miller D Premo and D Thompson MrHouck said that Daughtery and Kline had been requested by nameContinued293 NLRB No 14 148DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot send a confirmation letter, that if Local 190 is unableto fill a request within 48 hours he can seek employeesfrom other sources, that when a welder is referred out toCook he must take a qualifying welding test to show thathe can weld at the nuclear power plants, that if a man isreferred out by Local 190 and fails the welding test, he isnot then used as a fitter but rather he is just not hiredthatwhereas, in the past, the welders would not betested until they went to school for 5 days early in 1987itwas decided that in view of the number of people failing the welding test (breaking out) that the welderswould take the test first and if they passed it they weresent to school, that if someone fails the test normallyUNEC does not try to get him back at Cook for at least6 months that he was aware that the charging party,StanleyWilliams, failed a welding test at Cook but hedid not know when 2 that he does not know what localthe workers belong to but, rather he only knows that hegets them through Local 190, and that he had no ideawhat percentage of the men working for him at the timeof the hearing were from Local 190 or Local 513 orsome other localClaude Swigart, the business manager of Local 513 ofthe Plumbers and Pipefitters United Association testifiedthat in 1972 jurisdiction of the Cook plant was transferred from Local 513 to Local 190,3 that there was aThe two of you told me that neither of you could recall asking theUnion to send you any of the other seven individuals by nameThe parties stipulated that E Bondy was referred by Local 513 afterLocal 190 could not find anyone And Bowen testified that CongerHouck s replacement also called Local 190 between April and August1987 and asked for people by name and that the Board agent did not askConger if he had called Local 190 and asked for any of the above namedindividuals2 Bowen sponsored a letter datedApril 14 1987 (G CExh 5) fromCIMCO to the Board whichstates as pertinentMr Stanley B Williams was employed as a pipefitter/welder from6/25/85 to 6/27/85Mr Williams did not pass the required weldingexamination for working with CIMCO at D C Cook Mr Stanley BWilliams was laid off for failure to meet these requirementsa Swigart sponsored a letter dated October51972 (G C Exh 6)which is from the general president of the United Association of Plumbers and Pipefitters to Local 513 which statesTwo years ago the United Association assumed jurisdiction overDonald Cook Nuclear Power Plant at Bridgman Michigan M JMcCarthy was appointed as the United Association steward on thejob In assuming jurisdiction over this projectGeneral PreseidentPeter T Schoemann directedThat Local Union 513 Benton Harbor Michigan be allowed toman the job and collect all travel card monies as long as they areguided by the appointed steward and are able to control the job tothe extent that there will not be jurisdictional walk offswobblesstrikes or slow downs as per the terms of the National ConstructionAgreementOn receiving a report that the United Association pipefitters hadwalked off this project on September 19 representatives of Local 513representatives of Livsey & Co Inc the mechanical contractor on thejob and M J McCarthy the United Associations steward on the jobwere requested to meet with Assistant General President Bradshaw in thegeneralofficeMondayOctober 2 Thatmeeting was held Based onwhat was developed at this meeting it is clear that 50 to 60 percent ofthe pipefitters employed on the job did walk off the job on September 19that these wildcat pipefitters included members of Local 513 and although told by the United Association steward to return to work theyrefused that the United Association steward was beaten up over a yearago and in recent weeks had received repeated threats on his life fromanonymous telephone callers that these threats have come to the attention of officials ofLivsey & CoInc and they view them with alarmand that there have been several instances of tire slashingsof United Association members on the job The evidence is that the walkoff on Sepproject addendum agreement (G C Exh 7) whichspeaks to various aspects of the transition of jurisdictionfrom Local 513 to Local 190, that by letter dated March31 1975 (G C Exh 8), he asked the general president ofthe United Association to return the jurisdiction of CooktoLocal 513, that by letter dated May 1, 1975 (G CExh 9), his request was denied, that by letter dated November 3, 1980 (G C Exh 10), he again asked the getteral president of the United Association to return jurisdiction to Local 513, indicating, in partIam sure thatwhen you changed jurisdiction on this job you did notintend that people across the state and out of state wouldman a job while area men were unemployed , that byletter dated March 22, 1983 (G C Exh 11) he asked thenew general president of the United Association toreturn the jurisdiction of Cook to Local 513, that in allof his correspondence with the United Association hewas never notified in writing, or even verbally that thegeographic preference for Local 513 members referredto in the above described October 5, 1972 letter (see fn3, supra), was either no longer in effect, or had expiredon completion of the construction phase of the job, thathe was never informed in his capacity as business manager, either by the United Association or by Local 190,that any members of Local 513 who sought employmentby contractors at Cook had to physically register atLocal 190 s hall in YpsilantiMichigan that from November 30, 1986 to when he testified on March 15 1988,he could recall only twice that the business agent fromLocal 190 called him about a referral to Cook that ofthe two calls, on the first, Local 190 called him to findout what his manpower situation was and on the second,Local 190 asked for a welder and he referred EricBondy, that with respect to his availability to receivecalls for job referrals he has an answering machine thatis on for 24 hours a day and if he is gone for an extendedperiod of time he has a secretary answer the phone thatthe secretary has a phone number and referral lists, andtember 19 was in part a protest against the United Associations assumption of jurisdictionover the jobLocal 513 s manning of this job was conditioned on its being guided bythe United Associations appointed steward on the job and its ability tocontrol the job and prevent walkoffs and strikes I find that Local 513 isnot meeting these conditions and accordingly effective Tuesday October3 1972Iam ordering and directing that the responsibility for manningthis job be taken from Local 513 andassignedtoLocal 190 of AnnArbor Michigan As the United Association s agent for manning the jobLocal 190 shall be entitled to collect and receive travel card dues dueafter this dateNo travel card dues however will be required to be paidto Local 190 by members of Local 513In authorizingLocal190 to act as the United Associations agent onthis job under which the United Association has assumed jurisdictionLocal 190 s authorization is conditioned on the followingILocal 190 shall in manning the job take whatever steps are necessary to insure that United Association journeymen and apprenticeswho are bona fide permanent residents within the territorial junsdicLion of Local 513 shall be provided preference in employment onthis job2Local190 s authorization to act as agent shall continue only solong asLocal 190 is guided by the United Associations steward onthe job and is able to control the job to the extent that there shall beno jurisdictional walkoffs wobbles strikes or slow downs as per theterms of the National Construction AgreementYou are further advised until otherwise notified the wages termsand condtitions of employment presently in effecton the job willcontinue PLUMBERSLOCAL 190 (UNITED ENGINEERS)if she cannot contact him, she can refer people that hehas never received a call from Local 190 for a referral toCook when either refused or could not fill the requestduring the period involved here, that about 30 percent ofLocal 513 s 112 members are welders and the remainderare pipefitters that he received a copy of the followingletter dated July 15, 1987 (R Exh 1), from the UnitedAssociation to Local 190 4The United Association recently received areportfrom InternationalRepresentativeJackWheatley concerning several disputes over referralpractices at the DONALD C COOK NUCLEARPOWERHOUSE Specifically the question has beenraisedwhether members of LU 513 should havepreference over members of LU 109 for referal tothe Cook Nuclear PowerhouseOn 8/17/70 the United Association assumed jurisdiction of the Cook Nuclear Powerhouse pursuant to the 8/4/70 recommendation of General OrganizerWendell J Straight Initially a United Association steward was assigned to represent the UAon a day to day basis at the powerhouse On10/5/72, LU 190 (Ann Arbor, MI) assigned the responsibility for manning the work performed at thepowerhouse At that time, LU 190 was instructed togive preference to those UA members permanentlyresiding within the territorial jurisdiction of UA LU513The preference was based on bona fide permanent residence and not membership in a particularlocal union This preference for local residents wasfor the initial construction phase of the powerhouseRecently there has been work performed underthe General Presidents Project Maintenance Agreement on the powerhouse and a question has arisenwhether the residence preference is still in effectThis is to advise that the preference on UA members residing within the territorial jurisdiction ofLocal 513 wasfor theinitial constructionphase of thisproject onlyTherefore,LU 190 should refer employees for all UA work in accordance with thenormal referral procedures within the collectivebargaining agreement of LU 190Swigart further testified that the initial constructionphase terminated sometime in the mid 1970s, that thiswas the very first time that he had ever heard that thepreferential hiring clause in the 1972 letter ended at theend of the initial construction, that he assumed that thepreferencewent beyond the initial construction phase,that the hiring procedures set forth in the applicable NationalConstruction Agreement which was in effect atthe time were modified by the above described October5, 1972 letter, that when construction ceased the NationalConstruction Agreement (Jt Exh 2) also ceased anditwas superceded by a new agreement, which was theGeneral Presidents Maintenance Agreement (Jt Exh 1),that there is no hiring preference for Local 513 stated inthemaintenance agreement that between March 1987*As pointed out by the General Counsel this letter is dated after theoriginal complaint in Case 7-CB-7156(3) was issued on May 29 1987 alleging that Respondent had changed its referral procedures149and March 1988 he usually carried about 10 welders onhis out of work list (in other words the approximate 17people on the list times the approximate 62 5 percentfigure supplied by the witness), that he has one telephoneand two telephonelinesinto his office, that there is noone in his office on a regular basis other than himself,that he has used a telephone answering machine forabout 5 years, that he may occasionally not have turnedon his telephone answering machine when he went tolunch and possibly at other times, that there have beenoccasions when people in the two other craft offices inhis building have answered his phone and have takenmessages, that during the last year several people havetold him that they called his office and the phone justrings and no one picks it up that this occurs because a]though he has call waiting (the second line), when heison long distance he will not answer the second lineeven though he hears the clicking and the person callingjust hears the phone ring,5 that he does not keep alog ofincoming and outgoing telephone calls, that there havebeen times when Local 190 called for help filling jobs atCook and there probably have been times when he hashad to tell Local 190 that he could not give them all thepeople they needed, that he did not keep a log of referrals until January 1986 and the log or referral book doesnot cover referrals to Cook that while the maintenanceagreement speaks to hiring procedures, it does not speakto the Local 513/Local 190 question that there is no addendum to the maintenance agreement which speaks tohiring halls or preference, that he has never sent Local513 members to sign Local 190 s out of work list sincehe had no reason to do this, and he believes that forsomeone to get on Local 190's book, they have to showup physically at that local and that he could have calledLocal 190 and have had his out of work members put onits book to be sent out, and he could have sent his members out with a travel card, that he believes that theproper procedure is that people in Local 190 who live inLocal 513 s jurisdiction should be referred first thenLocal 513 members, and then Local 190 can go wherever it wants to obtain the people needed, that he hasnever asked Local 190 what procedure it utilizes that hisconclusions regarding what procedure Local 190 utilizesare based on conversations with people who are workingon the job that it is possible that Local 190 has calledhim at home because they could not reach him at theofficeand that no one at the United Association toldhim that Local 513 s preference would be in effect untilhe was told otherwiseThe parties stipulated regarding Local 190 s telephonebills that there is nothing on the telephone bill relating toa call to Local 513 s office on March 30, 1987 or the immediately precedingbusinessday,March 27, 1987 thatthere is a call to Local 513 s office on April 24, 19875Why he does not simply ask the person with whom he is talking longdistance to hold for a second because he has someone else on the otherline then depress the receiver tell the other caller he has a long distancecall on the other line and he will return the call within minutes then depress the receiver again and resume his long distance conversation whathas to be a reasonable approach under these circumstances was not explaned on the record Perhaps he is not aware that with call waitingthe first caller can be put on hold 150DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDand that there is nothing on the telephone bill relating toa call to Local 513 s office on May 4,1987, or the immediately preceding business day, May 1, 1987Thomas Goettler,who is an executive board memberof Local 513,testified that in the summer or fall of 1987he spoke with Jack Wheatley,who is a United Association area organizer,thatwhen he asked Wheatley aboutLocal 513 members gettingjobs at Cook,Wheatleyasked him what he was talking about,thathe toldWheatley that he had to go all over the country forwork while people from all over the State and from outside the State were working at Cook,thatWheatley saidthat if he had his way people from Berrien County,where Local 513 is located,would be hired first, thatWheatley never said that the preference was lost whenthe construction was completed,and that as a member ofLocal 513 he was never told that in order to get work atCook he would have to physically go to Local 190 s halland register to workBruce Towler, who is the business manager of Local190, testified that his understanding of the October 5,1972 letter,set forth above,is that during the construction of that jobwe would help put 513 members towork on the project",that despite his understanding thatthe preference expired at the end of the constructionphase,he continues to follow the spirit of the letter up tothe present that consequently the above described July15, 1987 letter,indicating that the preference had expiredwith the construction phase,had no impact on his referral procedure,that under his referral procedure he goesto his out of work list and checks for people that live inBerrien County or in the jurisdiction of Local 513, that ifhe could not get ahold of the business manager ofLocal 513,then he would go back to his out of work listand call members to see if they wanted to go to work atCook,that if he could not fill the call off his out of worklist then he would call the sister locals around Local513 s jurisdiction for people that the reason he still follows the preference although not required to is becausethe people who live in Berrien County should have preference on the work at Cook, that he sent Williams towork at Cook three times and Williams worked formonths the first two times before he was laid off and thethird time he failed the welding test that it has beenLocal 190's policy that any member of the United Association,from any local can put his name on Local 190 sreferral book that Williams could have done this and hewould have been referred when his turn came that Williams could have shown up at Local 190 s office presented his credentials and asked to have his name placed inthe referral book,or he could,as others have done telephoned Local 190 and had his name placed in the referral book that he referred Thompson to Cook on March30,Alexander on April 27 Defosses on April 28, andMiller and Premo both on May 4, 1987 that these fiveindividuals are all members of Local 190 who do not livein Bernen County on or in the territorialjurisdiction ofLocal 513,thatwhen he referred these people out toCook he followed his normal referral procedure, whichisdescribed above, that his secretary was unable to getahold of"Swigart when these referrals were made thatwhile his staff people have told him that they could not"get ahold of Swigart,they have never indicated thatthey got an answering machine,that on more than oneoccasion he has tried to contact Swigart at his residenceafter business hours to get the names of people to be referred to Cook,that secretaryMary Beth Kantzlerplaces about 99 percent of the outgoing business calls,that for April 24, 1987,there is a line item entry on thetelephone bill indicating that a call was made from Local190 to Local 513, and that in his affidavit to the Board,dated April 23, 1987,he indicated"Icomply with theletter of 1972 'Jack Wheatley,who is an International representativeof the United Association,testified that before becomingan International representative he was the business manager of Local 190, that he held that position during apart of the construction phase of Cook,leaving the postLion in January 1975, that dunng the course of construction, jurisdiction for Cook was originally vested in Local513, that the United Association took overjurisdictionabout 1970,that the above described October 5, 1972letter created the hiring preference for people who livein the terntonaljurisdiction of Local 513,that the October 5,1972 letter does not pertain to the General President s Project Maintenance Agreement (Jt Exh 1), andthat under the General Presidents Agreement the contractor can even refer by name members of the UnitedAssociation at largeWilliams testified that he had been referred out toCook three times by Swigart,that he is aware that Local190 has jurisdiction over Cook,that he had no idea howLocal 190's referral procedure works regarding Cookthat he was not told and he never tried to sign Local190's hiring hall book and be sent out to work and thatitwas his understanding that to get work at Cook hewould register at his home local, Local 513Kantzler testified that she places about 99 percent ofoutgoing calls at Local 190 that outgoing calls are notrecorded anywhere except on the telephone bills, that inthe year before the hearing,she attempted to contactLocal 513 for Towler numerous times that two or threetimes a woman took a message for Swigart,that lots oftimesnobody answered the phone when she calledLocal 513,that she never had an answering machineanswer the phone when he called Local 513 that there isno notation on the phone bill when a long distance call ismade and there is no answer on the other end of the linethat she could place about 25 calls a day but she is notsure of the number, that she did not know how manycalls she made to the Battle Creek, Michigan Localduring the last year,and that because of the relationshipbetween Local 413 and Local 190 regarding the Cookreferrals she calls Local 513 considerably more than theother localsB ContentionsOn brief, the General Counsel contends that Respondent varied its hiring hall procedures with respect to theDC Cook Nuclear facility during the period in question namely, September 30, 1986,toMay 8 1987 in thatduring this period, Respondent referred six individuals tothe Cook facility who were not residents of the Berrien PLUMBERSLOCAL 190(UNITED ENGINEERS)County area without first giving Local 513 an opportunety to provideapplicantsfor the jobs, qualified both byexperience and residence, that the documentary evidenceand the testimony of Local 513's business manager,Claude Swigart, clearly established the Respondent has,during the period in question, bypassed the establishedreferral system for job vacancies at the Cook facility byignoring qualified applicants who registered on Local513's out of work list and instead referred its own members out of turn, that Swigart is more credible thanKantzler because he readily admitted that on those occasions when he was on a long distance call he would consciously let a second incoming call go unanswered, however, that did not happen often, and if he did not answercalls as frequently as Respondentasserts,or did not turnon his answering machine as often as Kantzler testified,the members would have long ago removed him fromoffice for malfeasance because their referrals rest solelyon Swigart's availability and ability to receive incomingphone calls or messages, that judging by the thickness ofthe monthly phone bills presented to Kantzler during hercross examination, the number of calls she makes on adaily basis is considerable and she could not possibly remember how many or how often she was asked to contact Swigart at Local 513 s offices, and that, on the otherhand, Swigart easily testified that the number of times hewas called by Towler with a referral to Cook was limited, in recent times, to the one time Swigart was able torefer Bondy in April 1987Respondent, on beef, contends that there is no evedence that the referral procedures have ever changedand neither is there any evidence that Local 190 has everrefused to refer any job applicant because of place of residence or local union affiliationAssertedly there is noevidence from which an inference could be drawn thatRespondent, Local 190 has committed any unfair laborpractices in the operation of its hiring hall, and thereforethese charges should be dismissedC AnalysisThe General Counsel concedes, on brief, that in orderto find that Respondent bypassed the established referralsystem the testimony of Swigart must be credited overthe testimony of Kantzler Actually it would be a matterof crediting his testimony over her testimony and that of151Towler as well Kantzler was merely carrying out thedictates of Towler If he told her to call Local 513, andplacing telephone calls was one of her job functions,there is no reason given on this record why she wouldnot attempt to comply with Towler s directive BothTowler and Kantzler testified that this is, in fact whatoccurred, she unsuccessfully attempted to contact Swigart before the referrals in question were made On theother hand, there is the testimony of Swigart, that sometimes when he left the office he did not turn his answeringmachine on, that people have told him that whenthey call his office his phone just ringsand no one picksitup, that when he is engaged in a long distance conversationon his phone he will not answer his other line butrather he just lets it ring, and that sometimes people inother crafts in his building answer his phone when he isnot in the office The General Counsel's position is thatbecause the calls were not received, they were not madeIn view of the above described shortcomings in the approach taken by Swigart regarding incoming telephonecalls to his office, there is no basis for reaching such aconclusionCONCLUSIONS OF LAW1Respondent and Local 513 are labor organizationswithin the meaning of Section 2(5) of the Act2United Engineers and Constructors Catalytic, Inc,and Catalytic IndustrialMaintenance Co, Inc are anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act3Respondent did not violate the Act as alleged in theabove described consolidated complaint issued on August24, 1987On these findings of fact and conclusions of law andon the entire record I issue the following recommended6ORDERIt is recommendedthat the complaint be dismissed8If no exceptionsare filed as provided by Sec 102 46 ofthe Board sRules and Regulationsthe findings conclusionsand recommendedOrdershall asprovided in Sec 102 48 of theRulesbe adopted by theBoard andallobjections to them shall bedeemed waivedfor all purposes